 

 

 

JAN-21-2028 18:51 US ATTORNEY 212 637 2429 P. 81/781

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza

New York, New York 10007 :
ORIGINAL .

January 21, 2020

 

 

 

BY FAX tee ;
Hon. Victor Marrero ts : : aD
United States District Judge Ws) CUMENT
Daniel Patrick Moynihan ELECTRONICALLY F!!

 

United States Courthouse DOC # pas Ce : /
500 Pearl St, QA i E FILED: . ry y 0

New York, NY 10007-1312 segs ca
f: 212-805-6382

 

 

 

Re: United States v. Omar Juarez Andrade, et al., No. S119 Cr. 579 (VM)

Dear Judge Marrero:

The Government writes to respectfully request that the Court unseal the above-referenced
superseding indictment, S1 19 Cr. 579 (VM), and the related arrest warrants. I have been advised
that one of the newly charged defendants is in custody.

The Government was unable to file this letter on ECF because for unknown reasons the
docket is sealed. The Government has been in contact with the Clerk’s office to have the docket

unsealed.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by: /s/
Ryan B. Finkel
Assistant United States Attorney
(212) 637-6612
Ryan.Finkel@usdo}.gov

 

SO ORDERED. K2¢uee? GRAV ZED.
(be Cee ike &h Letzte Z freee A
tals Le Aochep bf (he BePern 2 Vg Ve
/~ 2 —— os) -
DATE VICTOR MARRERO. USD.I.

 

 

 

 

TOTAL P.@1

 

 
